PROB 12C - (Rev. DAIM-8/2014)                                                                               57 469


                                     UNI'TED STATF]S DISTRICT COURT
                                                 I,-OR THE
                                        DISTRICT OF N I],W i\IEXI(]O

                        Second Amended Petition for Revocation of Supervised Release
Name of  Offender:               Nicholous Phillips
Docket  Number:                   1084 l:09CR03601-001MV
Assigned Judge:                   Honorable Martha Y 6zquez, United States District Judge
Date of Original   Sentence:        0611612012
Original   Offense:                 l8 U.S.C. 922 (dO) and 924 (a)(2): Felon in Possession of a Firearm and
                                    Ammunition
Original Sentence:                  BOP: 60 months; TSR: 2 years
Date   Supervision                  09/05/2018
Commenced:
DateSupervisionExpires:             09/0412020
Other Court   Action:               0111512019: Report on Offender Under Supervision submitted to the court
                                    after the defendant had three positive urine tests for amphetamines on
                                    December l, l7 and 19, 2018. The defendant admitted consuming
                                    methamphetamine on two occasions. No court action recommended, and the
                                    Court agreed.

                                    0610612019: Report on Offender Under Supervision submitted to the court
                                    after the defendant had four positive urine tests for amphetamines on May 16,
                                    28, 30 and 31 2019. The defendant admitted to consuming methamphetamine
                                    on two occasions. No action recommended, and the Court agreed.

                                    07ll'112019: Petition for Revocation of Supervised Release was submitted to
                                    the court after the defendant had four positive urine tests for amphetamines
                                    on June 5, 28 and 30, 2019 and July 1,2019. Laboratory confirmations
                                    retumed positive for D-Methamphetamine for all tests. Petition was held in
                                    abeyance for six (6) months on September 3, 2019.



                                          PETITIONING THE COURT

No warrant requested. Emergency warrant issued

U.S. Probation Officer of the Court, Amy Gee, alleges the offender has violated the lollowing condition(s)      of
supervised release.

Yiolation          Nature of Noncompliance
Type

SC                 The defendant shall refrain from excessive use ofalcohol and shall not purchase, possess, use,
                   distribute, or administer any controlled substance or any paraphemalia related to any controlled
                   substances, except as prescribed by a physician.
     On June 28,2019 a home visit was conducted at the def'endant's reported residence. A purplc
     Crown Royal whiskey bag was observed on the center console of a truck parked in the
     driveway ofthe residence. The truck was determined to be a rental vehicle the defendant had
     been driving. During a fu(her search of the truck, nurrerous syringes were found inside oithe
     Crown Royal whiskey bag. The defendant admitted he used one of the syringes to inject
     methamphetamine earlier in the day. He reportedly discarded the used syringe.

     On November 15, 2019, a home visit was conducted at the defendant's reported residence. The
     defendant was asked if the undersigned officer could look inside of his vehicle. He unlocked
     the vehicle and opcned the driver's side door. The odor of marijuana was prevalent. A black
     backpack was observed in the left rear compartment ofthe vehicle. Inside of the backpack was
     a Ziplock plastic bag containing marijuana, a Ziplock plastic bag containing a crystalJike
     substance, a vacuum sealed plastic bag with an unknown substance and orange strips wrapped
     in plastic. There was a black and silver box that contained a digital scale and numerous plastic
     bags indicative of drug distribution. The backpack also contained numerous smoking devices
     and hypodermic needles. All suspected narcotics and paraphemalia were transferred to law
     enforcement for further investigation.

MC   The defendant shall refrain from any unlawful use of a controlled substance

     The defendant submitted drug tests that were positive for amphetamine on June 5,28 and 30,
     2019 and July 1, 2019. Laboratory confirmations retumed positive for D-Methamphetamine
     for the tests submitted on June 5 and 30, 2019 and July 1, 2019. The confirmation is pending
     for the June 28, 2019 test; however, the defendant did verbally admit to using
     methamphetamine that same day.

     The defendant submitted a drug test that was positive for amphetamine and opiates on October
     24,2019. Laboratory confirmations returned positive for D-Methamphetamine and heroin. The
     defendant did verbally admit to smoking methamphetamine and heroin on or about October
     21,2019.

MC   The defendant shall not possess, or have access to a firearm, ammunition, destructive device,
     or any other dangerous weapon.

     On November 15,2019, a home visit was conducted at the defendant's reported residence. This
     officer was given permission by the defendant to look though his vehicle. As this officer
     looked tkough the vehicle, he abruptly entered his residence while disregarding other officers'
     instructions to wait. He subsequently emerged and was observed holding a black handgun. A
     U.S. Probation Officer heard the defendant say, "I'm not going back," as he pointed the gun to
     the side ofhis head. The officers on scene were able to safely retreat. The undersigned officer
     later made telephone contact with the defendant. He admitted to being in possession ofa Glock
     handgun. Law enforcement responded to further investigate the incident.

MC   You must not commit another federal, state, or local crime.

     On November 16, 2019, Albuquerque Police Department charged the defendant with
     Possession   of a Controlled Substance in violation of NMSA 30-31-23(A). According to the
     criminal complaint, the defendant had been arrested on a felony warrant and was transported
     to the prisonff transport center (PTC). PTC staff located on the defendant's person a bag
     containing a white substance that tested presumptive positive for methamphetamine. On
                                           2
                  Noven'rber 16,2011), the criminal complaint was filcd in Bemalillo County Metropolitan Court,
                  Case Number T-4-FR-201 9-006488.

                  On November I 9, 20 19, the Federal Bureau ofAlcohol, Tobacco, and Fireanns (ATF) charged
 (Arnendcd)       the defendant with the fbllowing off'enses: Convicted felon in posscssion ol a firearm and
                  ammunitiorl that has traveled in and atfected interstate comrnerce in violation ol 18 U.S.C.
                  922(d(l) and 924(a)(2); Possession with intent to distribute a controlled substance
                  (methamphetarnine) in violation of 2l U.S.C. 841(a)(1) and (b)(lXB); and Possession of a
                  firearm during and in relation to and in furtherance of a drug trafficking crime in violation of
                  l8 U.S.C. 92+(c)( 1 )(A)(i). On November 19, 2019, the criminal complaint was filed in the U.S.
                  District Court for the District of New Mexico. Case Number 19-MJ-4161.

                  According to the criminal complaint, a United States Probation Officer contacted an ATF
                  Special Agent on November 15, 2019, after suspected narcotics, controlled substance-related
                  paraphemalia and assorted packaging and distribution materials were found in a backpack
                  located in the defendant's truck during a home contact. During the contact, the defendant was
                  observed by a Probation Officer pointing a handgun to his head. During a subsequent telephone
                  conversation with the undersigned officer, the defendant admitted he was in possession of a
                  Glock handgun.

                  The ATF Special Agent obtained a search warrant for the premises ofthe defendant's residence
                  and vehicle. The warrant was executed on November 16, 2019. During the search of the
                  prernises the following items were recovered: a Glock pistol frame, cut or broken into two
                  pieces; two partially destroyed or melted firearm magazines; and twenty-six rounds of .40
                  S&W caliber ammunition.

                  The backpack and its contents were tumed over by Probation Officers to the ATF Special
                  Agent. According       to the criminal      complaint,     the narcotics included suspected
                  methamphetamine, suspected Lysergic acid diethylamide (LSD), suspected suboxone strips
                  and marijuana.

The maximum statutory penalty: 2 years imprisonment; 3 years supervised release.
The revocation range of imprisonment: 30 to 37 months.

I declare under penalty of perjury that the foregoing is true and correct
Executed on l1l2l12019.


 Submitted:                                                Approved:                          X   Phone Approval


                              J
Amy Gee                                                    Jack Burkhead
U.S. Probation Officer                                     (s0s) 346-72'14
                                                           Assistant U.S. Attomey


                                                           Date:   lll27l20l9
